Exhibit 10.4
 
SECOND AMENDMENT TO
TECHNOLOGY DEVELOPMENT AND OPTION AGREEMENT
AND AGREEMENT OF EXERCISE



This SECOND AMENDMENT TO TECHNOLOGY DEVELOPMENT AND OPTION AGREEMENT AND
AGREEMENT OF EXERCISE (this “Amendment”) is entered into as of September 30,
2008, between SGPF, LLC, a Kentucky limited liability company (“SGPF”) and
MEDPRO SAFETY PRODUCTS, INC, a Kentucky limited liability company (“MedPro”).


RECITALS:
 
A.           MedPro and SGPF are parties to that certain TECHNOLOGY DEVELOPMENT
AND OPTION AGREEMENT dated effective August 24, 2007, which was amended by that
certain Amendment to Technology Development and Option Agreement dated as of
August 18, 2008 (collectively, the “Agreement”).  Capitalized terms not
otherwise defined herein shall have the meanings assigned them in the Agreement.


B.           MedPro’s exercise of its option described under Section 3.1 of the
Agreement is conditioned upon the parties’ further amending the Agreement as set
forth herein.


NOW, THEREFORE, in consideration of the mutual promises hereby made, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Exercise of Option.  MedPro’s exercise of the option granted to it
pursuant to Section 3.1 of the Agreement, is subject to the Amendment of the
Agreement by the terms and conditions set forth below.
 
2.           Amendments.  The Agreement is hereby amended as follows:
 
(a)           Section 3.2(i) is hereby replaced and amended in its entirety as
follows:
 
(i)  “MedPro shall pay to SGPF the Exercise Price in the form and according to
the schedule set forth below:
 
(a)           the sum of Three Million Three Hundred and Forty Five Thousand
Dollars ($3,345,000.00), payable as of the date of exercise, and SGPF
acknowledges receipt of said sum;
 
(b)           [PREVIOUSLY DELETED];


(c)           the sum of One Million Two Hundred and Fifty Thousand Dollars
($1,250,000.00) in common stock of MedPro (or any other shares into which MedPro
common stock may be converted) based on a value of $1.81 per share of the MedPro
common stock, payable at the earlier to occur of:


(1)           Within thirty (30) days of realizing by MedPro, on a cumulative
basis, Five Million Dollars ($5,000,000.00) of gross sales revenue from the
Blunt Product, or



--------------------------------------------------------------------------------


 
(2)           A ‘Change of Control’ of MedPro, which shall mean any event or set
of circumstances, except voluntary resignation, whereby Wm. Craig Turner and
Vision, collectively, no longer have possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of
MedPro.”


3.           Development of the Blunt Technology.  Until the full and complete
payment of the consideration under Section 3.2(i)(c) has been made, MedPro shall
use commercially reasonable efforts to develop the Blunt Technology with the
objective of fully commercializing the Blunt Technology as quickly as possible
consistent with the provisions of Section 2.1(i) of the Agreement.


4.           Conflicting Language. To the extent that any language contained in
the Agreement conflicts with any language contained in this Amendment, the
language contained in this Amendment shall control.
 
5.           Full Force and Effect.  Except as expressly amended by this
Amendment, the Agreement remains unchanged and in full force and effect.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.
 

SGPF: SGPF, LLC          
By: 
/s/ W. Craig Turner
      Title: Managing Partner  


MEDPRO:  MEDPRO SAFETY PRODUCTS, INC          
By: 
/s/ Walter W. Weller
      Title: President and C.O.O.  

 
S-1

--------------------------------------------------------------------------------

